 



Exhibit 10(a) (7)
NONDISCLOSURE AND NON-COMPETE AGREEMENT
This Agreement is entered into as of the 17th day of December, 2007, by and
between Universal Forest Products, Inc., and its affiliates and subsidiaries,
2801 East Beltline NE, Grand Rapids, MI 49525 (herein “UFP”), and William G.
Currie, an individual, of 1830 Beard Drive SE, Grand Rapids, MI 49546 (herein
“Currie”).
RECITALS

A.  
Currie intends to retire as an officer of UFP as of July 21, 2009. UFP wishes to
restrict his services from being provided to any competitors of UFP.

The Parties agree as follows:
SECTION 1. DISCLOSURE OF INFORMATION.
Currie acknowledges that UFP’s trade secrets, private or secret processes as
they exist from time to time, and information concerning customers and their
identity, products, developments, manufacturing techniques, new product plans,
equipment, inventions, discoveries, patent applications, ideas, designs,
engineering drawings, sketches, renderings, other drawings, manufacturing and
test data, computer programs, progress reports, materials, costs,
specifications, processes, methods, research, procurement and sales activities
and procedures, promotion and pricing techniques, and credit and financial data
concerning customers of UFP, as well as information relating to the management,
operation, or planning of UFP, herein the (“Proprietary Information”) are
valuable, special, and unique assets of UFP, access to and knowledge of which
may be essential to the performance of Currie’s duties under this Agreement. In
light of the highly competitive nature of the industries in which UFP conducts
businesses, Currie agrees that all Proprietary Information obtained by Currie as
a result of its relationship with UFP shall be considered confidential. In
recognition of this fact, Currie agrees that except as may be necessary for
UFP’s benefit, in Currie’s reasonable judgment, Currie will not, during and
after the Non-Compete Period, disclose any of such Proprietary Information to
any person or entity for any reason or purpose whatsoever without the written
consent of UFP, and Currie will not make use of any Proprietary Information for
Currie’s own purposes or for the benefit of any other person or entity (except
UFP) under any circumstances.
SECTION 2. NON-COMPETITION AGREEMENT.
In order to further protect the confidentiality of the Proprietary Information
and in recognition of the highly competitive nature of the industries in which
UFP conducts its businesses, and for the consideration set forth herein, Currie
further agrees that during and for the period commencing on July 21, 2009 and
ending on July 21, 2012 (the “Non-Compete Period”):

 

 



--------------------------------------------------------------------------------



 



2.1 Currie will not directly or indirectly engage in any Business Activities
(hereinafter defined), other than on behalf of UFP, whether such engagement is
as an officer, director, proprietor, employee, partner, investor (other than as
a holder of less than 1% of the outstanding capital stock of a publicly-traded
corporation), advisor, agent, or other participant, in any geographic area in
which the products or services of UFP have been distributed or provided during
the period of Currie’s consulting relationship with UFP. For purposes of this
Agreement, the term “Business Activities” shall mean the design, development,
manufacture, sale, marketing, or servicing of UFP’s products, together with all
other activities engaged in by UFP or any of its subsidiaries at any time during
Currie’s relationship with UFP, and activities in any way related to activities
with respect to which Currie renders consulting services under this Agreement.
2.2 Currie will not directly or indirectly engage in any of the Business
Activities (other than on behalf of UFP) by supplying products or providing
services to any customer with whom UFP has done any business during the
consulting relationship with UFP, whether such engagement is as an officer,
director, proprietor, employee, partner, investor (other than as a holder of
less than one percent (1%) of the outstanding capital stock of a publicly traded
corporation), advisor, agent, or other participant.
2.3 Assistance to Others. Currie will not directly or indirectly assist others
in engaging in any of the Business Activities in any manner prohibited to Currie
under this Agreement.
2.4 UFP’s Employees. Currie will not directly or indirectly induce employees of
UFP to engage in any activity hereby prohibited to Currie or to terminate their
employment with UFP.
2.5 Non-Compete Payments. In exchange for Currie’s agreements and obligations
under this Section 2, Currie will receive a payment of Forty One Thousand Six
Hundred Sixty Six Dollars ($41,666.00) per month for the term of the Non-Compete
Period, subject to earlier termination upon the death or Disability of Currie.
Disability shall mean a physical or mental injury or illness that totally and
permanently renders Currie unable to perform all of the functions called for
under this Agreement.

 

2



--------------------------------------------------------------------------------



 



SECTION 3. INTERPRETATION.
Although Currie and UFP consider the restrictions contained in Sections 1 and 2
of this Agreement reasonable for the purpose of preserving the goodwill,
proprietary rights, and going concern value of UFP, if a final judicial
determination is made by a court having jurisdiction that the time or territory
or any other restriction contained in Section 2 is an unenforceable restriction
on the activities of Currie, the provisions of such restriction shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such other extent as such court may judicially determine or
indicate to be reasonable. Alternatively, if the court referred to above finds
that any restriction contained in Section 2 or any remedy provided in Section 4
of this Agreement is unenforceable, and such restriction or remedy cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained in this Agreement or
the availability of any other remedy. The provisions of Sections 1 and 2 shall
in no respect limit or otherwise affect the obligations of Currie under other
agreements with UFP.
SECTION 4. REMEDIES.
Currie acknowledges and agrees that UFP’s remedy at law for a breach or
threatened breach of any of the provisions of Sections 1 and 2 of this Agreement
would be inadequate and, in recognition of this fact, in the event of a breach
or threatened breach by Currie of any of the provisions of Sections 1 and 2,
Currie agrees that, in addition to its remedies at law, at UFP’s option, all
rights of Currie, and obligations of UFP, under this Agreement may be
terminated. UFP shall be entitled to equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction, or
any other equitable remedy which may then be available. UFP shall not be
required to post bond, and Currie agrees not to oppose UFP’s request for
equitable relief. Currie acknowledges that the granting of a temporary
injunction, temporary restraining order or permanent injunction merely
prohibiting the use of Proprietary Information would not be an adequate remedy
upon breach or threatened breach of Sections 1 and 2, and consequently agrees
upon any such breach or threatened breach to the granting of injunctive relief
prohibiting the design, development, manufacture, marketing or sale of products
and providing of services of the kind designed, developed, manufactured,
marketed, sold or provided by UFP or its subsidiaries during the term of
Currie’s relationship with UFP. Nothing contained in this Section 4 shall be
construed as prohibiting UFP from pursuing, in addition, any other remedies
available to it for such breach or threatened breach.
SECTION 5. MISCELLANEOUS PROVISIONS.
5.1 Assignment. This Agreement shall not be assignable by either party, except
by UFP to any subsidiary or affiliate of UFP (now or hereafter existing) or to
any successor in interest to UFP’s business, provided that in the case of an
assignment to an affiliate or subsidiary, UFP shall remain liable as a guarantor
for payments due to Currie hereunder.

 

3



--------------------------------------------------------------------------------



 



5.2 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the heirs, personal representatives, successors, and
assigns of the parties.
5.3 Notice. Any notice or other communication required or permitted to be given
under this Agreement shall be in writing and shall be mailed by certified mail,
return receipt requested, postage prepaid, addressed to the parties at the
address stated on the first page of this Agreement. The address of a party to
which notices or other communications shall be mailed may be changed from time
to time by giving written notice to the other party.
5.4 Litigation Expense. In the event of a default under this Agreement, the
defaulting party shall reimburse the non-defaulting party for all costs and
expenses reasonably incurred by the non-defaulting party in connection with the
default, including without limitation reasonable attorney’s fees. The
non-defaulting party may seek reimbursement in a court of competent
jurisdiction. Additionally, in the event a suit or action is filed to enforce
this Agreement or with respect to this Agreement, the prevailing party or
parties shall be reimbursed by the other party for all costs and expenses
incurred in connection with the suit or action, including without limitation
reasonable attorney’s fees at the trial level and on appeal.
5.5 Waiver. No waiver of any provision of this Agreement shall be deemed, or
shall constitute, a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver.
5.6 Applicable Law. This Agreement shall be governed by and shall be construed
in accordance with the laws of the State of Michigan.
5.7 Entire Agreement. This Agreement constitutes the entire Agreement between
the parties pertaining to its subject matter, and it supersedes all prior
contemporaneous agreements, representations, and understandings of the parties.
No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by all parties.
[SIGNATURES ON FOLLOWING PAGE.]

 

4



--------------------------------------------------------------------------------



 



             
 
                UNIVERSAL FOREST PRODUCTS, INC.:    
 
           
 
  By:   /s/ Matthew J. Missad    
 
           
 
           
 
  Its:   Executive Vice President    
 
                /s/ William G. Currie                   William G. Currie    

 

5